Samuel Faile, S.
In this administrator’s accounting proceeding the attorneys for the Consul General of Italy have applied for the examination on the ground of special circumstances of certain witnesses in order to establish a claim for legal services asserted in behalf of a national of Italy. The moving papers allege that the persons sought to be examined are persons who have knowledge of the facts underlying the claim, that such witnesses are residents of Italy who would be unable to appear at the trial due to passport visa restrictions, and that their testimony is necessary, especially with respect to those matters as to which claimant would be barred from testifying under section 347 of the Civil Practice Act. The requested examination is opposed on the grounds that the moving affidavits fail to establish that the persons sought to be examined are necessary witnesses or that they have pertinent information bearing upon" the alleged claim. The application for such examination is granted. The claimant has satisfactorily established the materiality and necessity for such examination and that the witnesses whose examination is sought have knowledge of the facts underlying the claim. Settle order providing for the examination of such witnesses on interrogatories and cross interrogatories.